UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANANGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: July 31, 2011 Date of reporting period: April 30, 2011 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND Schedule of Investments April 30, 2011 (Unaudited) Shares Value COMMON STOCK – (97.76%) CONSUMER DISCRETIONARY – (5.01%) Automobiles & Components – (0.82%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.19%) Hunter Douglas NV(Netherlands) Media – (0.49%) Grupo Televisa S.A., ADR(Mexico)* Liberty Media - Starz, Series A* Walt Disney Co. Retailing – (3.51%) Bed Bath & Beyond Inc.* CarMax, Inc.* Expedia, Inc. Liberty Media Corp. - Interactive, Series A* Total Consumer Discretionary CONSUMER STAPLES – (15.45%) Food & Staples Retailing – (7.68%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (6.61%) Coca-Cola Co. Diageo PLC(United Kingdom) Diageo PLC, ADR(United Kingdom) Heineken Holding NV(Netherlands)(a) Kraft Foods Inc., Class A Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (1.16%) Natura Cosmeticos S.A.(Brazil) Procter & Gamble Co. Total Consumer Staples ENERGY – (16.25%) Canadian Natural Resources Ltd.(Canada) China Coal Energy Co. - H(China) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. OGX Petroleo e Gas Participacoes S.A.(Brazil)* Schlumberger Ltd. Transocean Ltd.* Total Energy 1 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (27.11%) Banks – (3.92%) Commercial Banks – (3.92%) Wells Fargo & Co. $ Diversified Financials – (12.29%) Capital Markets – (7.47%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada)(a) Charles Schwab Corp. GAM Holding Ltd.(Switzerland) Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (4.27%) American Express Co. Diversified Financial Services – (0.55%) Bank of America Corp. JPMorgan Chase & Co. Moody's Corp. Visa Inc., Class A Insurance – (10.12%) Insurance Brokers – (0.11%) Aon Corp. Multi-line Insurance – (3.84%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(b)(c) Loews Corp.(d) Property & Casualty Insurance – (4.99%) ACE Ltd. Berkshire Hathaway Inc., Class A* Markel Corp.* Progressive Corp. (Ohio)(d) Reinsurance – (1.18%) Everest Re Group, Ltd. Transatlantic Holdings, Inc.(d) Real Estate – (0.78%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (13.09%) Health Care Equipment & Services – (3.81%) Baxter International Inc. Becton, Dickinson and Co. Express Scripts, Inc.* 2 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (9.28%) Agilent Technologies, Inc.* $ Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Roche Holding AG - Genusschein(Switzerland) Total Health Care INDUSTRIALS – (6.28%) Capital Goods – (1.25%) Lockheed Martin Corp. Tyco International Ltd. Commercial & Professional Services – (2.67%) D&B Corp.(d) Iron Mountain Inc.(d) Transportation – (2.36%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co. Ltd. - H(China)(d) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* PortX Operacoes Portuarias S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (5.47%) Semiconductors & Semiconductor Equipment – (1.79%) Texas Instruments Inc. Software & Services – (2.97%) Activision Blizzard, Inc. Google Inc., Class A* Microsoft Corp. Technology Hardware & Equipment – (0.71%) Hewlett-Packard Co. Total Information Technology MATERIALS – (8.58%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Martin Marietta Materials, Inc.(d) Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Sealed Air Corp.(d) Sino-Forest Corp.(Canada)*(d) Sino-Forest Corp., 144A(Canada)*(b)(c)(d) Vulcan Materials Co. Total Materials 3 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) TELECOMMUNICATION SERVICES – (0.52%) America Movil SAB de C.V., Series L, ADR(Mexico) $ Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $19,960,683,517) CONVERTIBLE BONDS – (0.34%) MATERIALS – (0.25%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (c)(d) $ Total Materials TELECOMMUNICATION SERVICES – (0.09%) Level 3 Communications, Inc., Conv. Sr. Notes, 15.00%, 01/15/13 Total Telecommunication Services TOTAL CONVERTIBLE BONDS – (Identified cost $85,019,375) SHORT-TERM INVESTMENTS – (1.07%) COMMERCIAL PAPER – (0.34%) Intesa Funding LLC, 0.14%, 05/03/11 Intesa Funding LLC, 0.17%, 05/06/11 Intesa Funding LLC, 0.17%, 05/09/11 Total Commercial Paper REPURCHASE AGREEMENTS – (0.73%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.06%, 05/02/11, dated 04/29/11, repurchase value of $248,775,244 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.50%-7.00%, 07/31/12-01/01/39, total market value $253,749,480) Total Repurchase Agreements TOTAL SHORT-TERM INVESTMENTS – (Identified cost $363,771,292) INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (1.55%) Citigroup Global Markets, Inc. Joint Repurchase Agreement, 0.06%, 05/02/11, dated 04/29/11, repurchase value of $292,001,460 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-5.50%, 04/01/25-02/01/41, total market value $297,840,000) Merrill Lynch & Co., Inc. Joint Repurchase Agreement, 0.06%, 05/02/11, dated 04/29/11, repurchase value of $236,453,182 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%, 04/01/41, total market value $241,181,040) TOTAL INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (Identified cost $528,452,000) Total Investments – (100.72%) – (Identified cost $20,937,926,184) – (e) 34,338,327,079 Liabilities Less Other Assets – (0.72%) Net Assets – (100.00%) $ 34,094,036,689 ADR: American Depositary Receipt * Non-Income producing security. 4 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2011 (Unaudited) (a) Security is partially on loan – The Fund has entered into a securities lending arrangement with State Street Bank.Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned.As of April 30, 2011, the Fund had on loan securities valued at $507,846,873; cash of $528,452,000 was received as collateral for the loans. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. (b) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $79,336,750 or 0.23% of the Fund's net assets as of April 30, 2011. (c) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $162,858,345 or 0.48% of the Fund's net assets as of April 30, 2011. (d) Affiliated Company.Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the period ended April 30, 2011.The aggregate fair value of the securities of affiliated companies held by the Fund as of April 30, 2011, amounts to $4,700,134,651.Transactions during the period in which the issuers were affiliates are as follows: Security Shares/Principal July 31, 2010 Gross Additions Gross Reductions Shares/Principal April 30, 2011 Dividend/ Interest Income CarMax, Inc. (1) – $ – China Shipping Development Co. Ltd. - H – – D&B Corp. – Iron Mountain Inc. – – Loews Corp. – – Martin Marietta Materials, Inc. – Progressive Corp. (Ohio) – Sealed Air Corp. – Sealed Air Corp., Sr. Notes, 12.00%, 02/14/14 (1) – – Sino-Forest Corp. – – Sino-Forest Corp., 144A – – – Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13 – – Transatlantic Holdings, Inc. – (1) Not an affiliate as of April 30, 2011. (e) Aggregate cost for federal income tax purposes is $21,002,191,178.At April 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 13,836,771,071 Unrealized depreciation Net unrealized appreciation $ 13,336,135,901 5 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2011 (Unaudited) Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer discretionary $ $ – $ – $ Consumer staples – – Energy – – Financials – – Health care – – Industrials – – Information technology – – Materials – – Telecommunication services – – Convertible debt securities – – Short-term securities – – Investment of cash collateral for securities loaned – – Total $ $ $ – $ Level 2 to Level 1 Transfers*: Industrials $ *Application of fair value procedures for securities traded on foreign markets triggered transfers between Level 1 and Level 2 assets during the three months ended April 30, 2011. 6 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2011 (Unaudited) Security Valuation – (Continued) Subsequent Event - On June 2, 2011, trading of Sino-Forest Corp. (“Sino-Forest”) shares on the Toronto Stock Exchange was halted and the price of the shares significantly decreased subsequent to the halt. As of June 24, 2011 (date Form N-Q was available to be filed), the market value of the Sino-Forest shares held by the Fund at April 30, 2011 decreased subsequent to report date by $474,197,531, with a corresponding decrease in unrealized appreciation. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS RESEARCH FUND Schedule of Investments April 30, 2011 (Unaudited) Shares Value COMMON STOCK – (91.10%) CONSUMER DISCRETIONARY – (6.31%) Automobiles & Components – (0.76%) Fiat S.p.A., ADR(Italy) $ Ford Motor Co.* Consumer Services – (0.90%) Wynn Resorts Ltd. Media – (0.51%) Viacom Inc., Class B Retailing – (4.14%) Bed Bath & Beyond Inc.* Target Corp. TJX Cos., Inc. Total Consumer Discretionary CONSUMER STAPLES – (18.45%) Food & Staples Retailing – (4.20%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (12.43%) Coca-Cola Co. Kraft Foods Inc., Class A Mead Johnson Nutrition Co. Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (1.82%) Avon Products, Inc. Colgate-Palmolive Co. Total Consumer Staples ENERGY – (4.80%) BP PLC, ADR(United Kingdom) OGX Petroleo e Gas Participacoes S.A.(Brazil)* Schlumberger Ltd. Spectra Energy Corp. Transocean Ltd.* Total Energy FINANCIALS – (17.45%) Banks – (3.10%) Commercial Banks – (3.10%) Toronto-Dominion Bank(Canada) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (5.19%) Capital Markets – (5.14%) Bank of New York Mellon Corp. 1 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Capital Markets – (Continued) Brookfield Asset Management Inc., Class A(Canada) $ Diversified Financial Services – (0.05%) CME Group Inc. 51 Insurance – (9.16%) Insurance Brokers – (0.06%) Aon Corp. Multi-line Insurance – (4.45%) Fairfax Financial Holdings Ltd.(Canada) Loews Corp. Property & Casualty Insurance – (2.58%) ACE Ltd. Berkshire Hathaway Inc., Class A* 4 W. R. Berkley Corp. Reinsurance – (2.07%) Everest Re Group, Ltd. Total Financials HEALTH CARE – (9.42%) Health Care Equipment & Services – (5.19%) Baxter International Inc. Becton, Dickinson and Co. CareFusion Corp.* Laboratory Corp. of America Holdings* UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (4.23%) Agilent Technologies, Inc.* Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (9.38%) Capital Goods – (5.61%) Lockheed Martin Corp. PACCAR Inc. Schindler Holding AG(Switzerland) Schneider Electric S.A.(France) Commercial & Professional Services – (2.97%) Iron Mountain Inc. Nielsen Holdings N.V.(Netherlands)* Republic Services, Inc. 2 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Transportation – (0.80%) All America Latina Logistica S.A.(Brazil) $ Total Industrials INFORMATION TECHNOLOGY – (19.25%) Semiconductors & Semiconductor Equipment – (4.74%) Texas Instruments Inc. Software & Services – (11.80%) Accenture PLC, Class A Automatic Data Processing Inc. International Business Machines Corp. Microsoft Corp. Oracle Corp. SAP AG, ADR(Germany) Technology Hardware & Equipment – (2.71%) Hewlett-Packard Co. Total Information Technology MATERIALS – (5.64%) Air Products and Chemicals, Inc. Cemex SAB de C.V, ADR(Mexico)* Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Sherwin-Williams Co. Total Materials TELECOMMUNICATION SERVICES – (0.40%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $22,411,563) STOCK WARRANTS – (0.16%) FINANCIALS – (0.16%) Banks – (0.16%) Commercial Banks – (0.16%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $39,500) CORPORATE BONDS – (0.99%) MATERIALS – (0.99%) Cemex Finance LLC, 144A Sr. Bond, 9.50%, 12/14/16 (Mexico)(a) $ TOTAL CORPORATE BONDS – (Identified cost $296,188) 3 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2011 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (9.46%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.06%, 05/02/11, dated 04/29/11, repurchase value of $3,062,015 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.50%-7.00%, 07/31/12-01/01/39, total market value $3,123,240) $ $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $3,062,000) Total Investments – (101.71%) – (Identified cost $25,809,251) – (b) 32,939,522 Liabilities Less Other Assets – (1.71%) Net Assets – (100.00%) $ 32,385,334 ADR: American Depositary Receipt * Non-Income producing security. (a) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $321,000 or 0.99% of the Fund's net assets as of April 30, 2011. (b) Aggregate cost for federal income tax purposes is $25,871,300.At April 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 7,392,296 Unrealized depreciation Net unrealized appreciation $ 7,068,222 4 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2011 (Unaudited) Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer discretionary $ $ – $ – $ Consumer staples – – Energy – – Financials – – Health care – – Industrials – – Information technology – – Materials – – Telecommunication services – – Corporate debt securities – – Short-term securities – – Total $ $ $ – $ For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:June 21, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:June 21, 2011 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:June 21, 2011
